Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 08-28-2020 under new application; which have been placed of record in the file. Claims 1-8 are pending. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because abstract recites description of the figure 2. The abstract should be in narrative form of the applicant’s specification Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-21-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NYS Olivier  et al. (US 20190229762 A1).

Regarding Claim 1, NYS Olivier  et al. (US 20190229762 A1) suggests a portable connected device (page 1, paragraph 13) comprising a sensor (abstract, paragraphs 7, 24) arranged to determine whether a user is in proximity to the portable connected device (please see paragraph 13 suggests the proximity sensor in a connected portable device, further paragraph 2, suggests the  proximity sensor determines user body closer to connected portable device), the sensor comprising a noise- reducing filter (please see abstract, paragraphs 32, 34, 38-40 figure 2)  receiving a series of digital input values and generating a series of digital output values (please see figure 2, items 25, 30, 40, 60, paragraphs 4, 14, 40 suggests receiving a series of digital input values and generating a series of digital output values)  wherein the filter is arranged to process input values in a window having a predetermined length time and to compute an upper limit and a lower limit based on the input samples in the window (paragraphs 17-19, 32-34), , and a central value of the input samples in the window, the central value being comprised between the upper limit and the lower limit, shifting the output value towards 
NYS Olivier et al. (US 20190229762 A1) does not disclose capacitive proximity sensor, instead discloses as detector however, detector is sensing a change of capacity values when proximate to user’s body with sensing electrode which obviously suggests the capacitive proximity detector is a capacitive proximity sensor. Thus it would be obvious one ordinary skill in the art to accommodate teaching of capacitive proximity detector as a capacitive proximity sensor.


Regarding Claim 2, NYS Olivier et al. (US 20190229762 A1) suggests wherein the central value is computed as equal to an average of the minimum value and the maximum value, or wherein the central value is computed as equal to a median value of the input samples in the window (please see paragraphs 9, 18, 22, 37 39, 41, 43 suggests central value is median (or average) of upper (maximum) and lower (minimum) value limit). 

Regarding Claim 3, NYS Olivier et al. (US 20190229762 A1) suggests the operation of shifting the output value towards the central value comprises a linear combination of the previous output value and the central value, wherein the previous value is given a weight & and the central value is given a weight (1- 5), & being a number between 0 and 1 (paragraphs 35-37, 40, please also see claims 2, 3).

Regarding Claim 4, NYS Olivier et al. (US 20190229762 A1) suggests the operation of shifting the output value towards the upper limit or the lower limit value comprises a linear combination of the previous output value and the corresponding limit, wherein the previous value is given a weight a and the central value is given a weight (1- a), a being a number between 0 and 1 (paragraphs 35-37, 40, please see claims 2, 3).

Regarding Claim 5, NYS Olivier et al. (US 20190229762 A1) suggests a linear low-pass filter (paragraph 40)

Regarding Claim 6, NYS Olivier et al. (US 20190229762 A1) suggests a baseline correction unit and a discriminator (paragraphs 2, 18-26).

Regarding Claim 7, NYS Olivier  et al. (US 20190229762 A1) suggests sensor being a capacitive proximity sensor arranged to determine whether a user is in proximity 

Regarding Claim 8, NYS Olivier et al. (US 2019022976 A1) suggests the sense electrode is also an emitter of radio waves (paragraph 24)..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,469,115 B2 and Claims  1-9 of U.S. Patent No. 10, 298, 280 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Comparison of Instant application claims 1-10 of U.S. Patent No. 10,469,115 B2 and Claims 1-9 of U.S. Patent No. 10, 298, 280 B2 of patented applications; 

Instant Application Number 
15,148,891

US Patent Number
US 10,469,115 B2
US 10, 298, 280 B2
     1.    A head mounted display system for use with a mobile computing device, comprising: a single-piece soft main body made entirely of a homogeneous unitary soft and compressible material, the soft main body configured to be worn on a human head; a lens assembly comprising two lenses configured to focus vision of a wearer on respective areas of a display screen of a mobile computing device, the lens assembly held within one or more apertures formed in the main body, such that an image may be viewed through the two lenses on the display screen; and wherein the main body has a retention pocket disposed forward of the lens assembly configured to accept and secure the mobile computing device to the main body.
     US Patent Number
     US 10,469,115 B2
    1. A portable connected device comprising a sensor arranged to determine whether a user is in proximity to the portable connected device, the sensor comprising a noise-reducing filter receiving a series of digital input values and generating a series of digital output values, wherein the filter is arranged to process input values in a window having a predetermined length time and to: update the output value shifting the output value towards the maximum of the input samples in the window when the current output value is above all the input samples in the time window, or update the output value shifting the output value towards the minimum of the input samples in the window when the current 
 
    US Patent Number
    US 10, 298, 280 B2
   1. A sensor for a portable connected device comprising a filter is arranged to reduce a noise component on a sampled input signal, wherein the filter is arranged to consider only input measurements that change systematically in a same direction, updating an output value when all the input samples in a predetermined time window are above or below a current output value and, repeating the current output value when the input samples in the time window are below and above the current output value.



	Further other Claims 2-7 of instant application claims same or similar limitation as Claims 2-10 of U.S. Patent No. 10,469,115 B2 and Claims 2-9 of U.S. Patent No. US 10, 298, 280 B2 of patented applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
Tran Alexander Bach (US 20150068069 A1) disclosure; paragraphs 90, 234, 381, 431.
Ali Abdelrahman et al. (US 20170030716 A1) disclosure; paragraphs 43, 66, 84, 107.
ELY David et al. (US 20080042660 A1) disclosure; paragraphs 62, 91.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks

Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-23-2021